Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim ]2, 9, 10, 13 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al (US 2018/0339951) in view of Taylor et al (US 9,409,827. McLaughlin et al disclose fertilizer granules containing elemental sulfur and a hydrogel which expands or swells in the soil to more readily disperse the elemental sulfur surface area available for oxidation, and ultimately uptake of sulfur by the plant. (See the Abstract and Paragraph [0024].) The hydrogel disclosed by McLaughlin et al would constitute a “dispersing agent” as recited in applicant’s claim 2, since the hydrogel serves to disperse the elemental sulfur surface throughout the soil, and especially since McLaughlin et al disclose sodium polyacrylate as a hydrogel in Table 1. McLaughlin et al disclose in Paragraph [0028] that the hydrogel is present in an amount from about 1 to about 10 weight percent and in Paragraphs [0034] and [0035], respectively, that the elemental sulfur particles have a particle size in a range of about 20 to 65 microns and a granular size of about 1 to 2.8 mm. McLaughlin et al also disclose in claim 9 that the elemental sulfur is present in an amount of from about 1 -10 weight .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Taylor et al as applied to claim 2 above, and further in view of Cherry et al (US 2016/0229761). It would be further obvious from Cherry et al to include a binder in the composition of composition of McLaughlin et al. One of ordinary skill in the art would be motivated to do so, since Cherry et al disclose binders as an optional component in fertilizer compositions in Paragraph [0022], and one would expect with a reasonable degree of success that such binders would be suitable in the composition of McLaughlin et al, since the compositions of McLaughlin et al and Cherry et al are analogous in that both entail the combination of elemental sulfur and boron. It is also conventional to employ binders in fertilizer compositions to provide ease of handling and so on. In any event, it would be obvious to include an additional dispersing agent in the composition of McLaughlin et al, since McLaughlin et al disclose in Paragraphs [0037] and [0038] that the purpose of the hydrogel is to disperse the elemental sulfur.
Claims 2, 9, 10, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Taylor et al, further in view of Rohrer et al (US 2017/0283334). McLaughlin et al disclose fertilizer granules containing elemental sulfur and a hydrogel which expands or swells in the soil to more readily disperse the elemental sulfur surface area  available for oxidation, and ultimately uptake of sulfur by .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Taylor et al, further in view of Rohrer et al as applied to claim 2 above, even further in view of Cherry et al. It would be even further obvious from Cherry et al to include a binder in the composition of McLaughlin et al. One of ordinary skill in the art would be motivated to do so, since Cherry et al disclose binders as an optional component in fertilizer compositions in Paragraph [0022], and one would expect with a reasonable degree of success that such binders .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Taylor et al, as applied to claim 2 above,  further in view of Allais (US 2017/0327430), even further in view of Yu et al (US 6,749,659). It would be further obvious from Allais in view of Yu et al to form the fertilizer granules of McLaughlin et al by milling a blend of elemental sulfur, boron source and dispersing agent to obtain a slurry or wet mix, and drying the wet mix to obtain the granules, since Allais established the conventionality of the use of wet milling techniques in the presence of additives for preparing sulfur suspensions, and Yu et al teach at col. 1, lines 16-27 that it has long been accepted that it is preamble to apply fertilizer in a granular form, and that granular fertilizers can be produced through a chemical reaction in which heat is generated to produce granulation of a liquid form fertilizer.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al in view of Taylor et al, further in view of Rohrer et al, as applied to claim 2 above,  even further in view of Allais, still further in view of Yu et al. It would be even further obvious from Allais in view of Yu et al to form the fertilizer granules of McLaughlin et al by milling a blend of elemental sulfur, boron source and dispersing agent to obtain a slurry or wet mix, and drying the wet mix to obtain the granules, since Allais establishes the conventionality of the use of wet .
Claims 1, 3-8, 11, 12, 14-21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rohrer et al. Rohrer et al disclose a liquid micronutrient composition comprising an aqueous dispersion of soluble and insoluble micronutrients and a polyelectrolyte. (See claim 1 of Rohrer et al.) Rohrer et al disclose in Paragraph [0019] that the insoluble micronutrient may be elemental sulfur and in Paragraph [0020] that the soluble micronutrient may be a boron compound such as boric acid or boron trioxide. Rohrer et al also disclose in claim 2 that the soluble micronutrient is present at a concentration of about 0.5-25% by weight and in claim 3 that the insoluble micronutrient is present at a concentration of about 1% -80% by weight. Rohrer et al further teach in Paragraph [0018] that the particle size of the insoluble micronutrient may be in the range of 0.1 to 10 microns. Rohrer et al also disclose in Paragraph [0023] that the polyelectrolyte may be gelatin or polyacrylic acid, which would constitute a “structuring agent” as recited in applicant’s claims, and is present at a concentration of about 0.1%-10% by weight, and further teach in Paragraph [0018] that the particle size of the insoluble micronutrient particle may be in the range of 0.1 to 10 and in Paragraph [0027] that the dispersion may include a pH adjuster, which would constitute an “agrochemically acceptable excipient” as recited in applicant’s claims. Accordingly Rohrer et al anticipate claims 1, 3-8, 11, 12, 14-21 and 27, since one of ordinary skill in the art could at once envisage from Rohrer et al the combination of components and the recited concentrations as .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rohrer et al  as applied to claim 1 above, and further in view of Allais. It would be further obvious from Allais to form the fertilizer suspension of Rohrer et al by milling a blend of elemental sulfur, boron source, structuring agent and agrochemically acceptable excipient. One of ordinary skill in the art would be motivated to do so, since Allais establishes the conventionality of the use of wet milling techniques in the presence of additives for preparing sulfur suspensions. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 14-19, 22, 24, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The other references are made of record for disclosing various fertilizer compositions comprising elemental sulfur and boron sources.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736